This case is here for review on writ of error to a final judgment in behalf of the defendant below entered by the Circuit Court of Duval County, Florida. The suit was on the common counts, with a special count for the recovery of an attorney's fee. The case was submitted to the jury on pleas of: (a) did not promise as alleged; (b) never was indebted; and (c) a plea of estoppel. The jury, after hearing the evidence on the issues joined and the instructions of the Court upon the law of the case, rendered a verdict for the defendant. Motion for a new trial was made and an order denying the same entered and final judgment in behalf of the defendant was entered in the lower court and a writ of error was sued out, bill of exceptions settled, and the appeal perfected to this Court, with several assignments of error. *Page 396 
We have considered each assignment of error made and examined the briefs and citations of authorities, and having heard argument at the bar of this Court on the part of counsel for the respective parties, we find ample evidence in the record to sustain the verdict of the jury rendered upon proper charges or instructions by the court, and no error appearing in the record, the judgment appealed from is hereby affirmed. It is so ordered.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
THOMAS, J., concurs in the opinion and judgment.
JUSTICES TERRELL and BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.
                        ON PETITION FOR REHEARING